Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Response to Arguments
Applicant’s arguments, see arguments, filed 03/25/2021, with respect to the rejection of claims 20-38 have been fully considered and are persuasive.  The rejection of claims 20-38 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 20-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 20, the prior art fails to teach or suggest, alone or in combination:
An apparatus comprising: a case capable of receiving a plurality of capacitive devices, one or more of the capacitive devices providing at least one capacitor having a first capacitor terminal and a second capacitor terminal; a cover assembly comprising: a deformable cover mountable to the case, a common cover terminal having a contact extending from the cover, at least three capacitor cover terminals, each of the at least three capacitor cover terminals having at least one contact extending from the deformable cover, wherein the deformable cover is configured to displace at least one of the at least three capacitor cover terminals upon an operative failure of at least one of the plurality of the capacitive devices, and at least four insulation structures, wherein one of the four insulation structures is associated with one of the at least three capacitor cover terminals; a first conductor capable of electrically connecting the first capacitor terminal of a capacitor provided by one of the plurality of capacitive devices to one of the at least three capacitor cover terminals and a second conductor capable of electrically connecting the second capacitor terminal of the capacitor provided by one of the plurality of capacitive devices to the common cover terminal; and a magnetic element positioned within the case between the capacitive devices and a bottom wall of the case.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a magnetic element positioned within the case between the capacitive devices and a bottom wall of the case” in combination with the other claim limitations. 
Regarding independent claim 27, the prior art fails to teach or suggest, alone or in combination:
An apparatus comprising: a case capable of receiving a plurality of capacitive devices, one or more of the capacitive devices providing at least one capacitor having a first capacitor terminal and a second capacitor terminal; a cover assembly comprising: a deformable cover mountable to the case, a common cover terminal having a contact extending from the cover, at least three capacitor cover terminals, each of the at least three capacitor cover terminals having at least one contact extending from the deformable cover, wherein the deformable cover is configured to displace at least one of the at least three capacitor cover terminals upon an operative failure, and at least four colored insulation structures, wherein one of the four colored insulation structures is associated with one of the at least three capacitor cover terminals; a first conductor capable of electrically connecting the first capacitor terminal of a capacitor provided by one of the plurality of capacitive devices to one of the at least three capacitor cover terminals and a second conductor capable of electrically connecting the second capacitor terminal of the capacitor provided by one of the plurality of capacitive devices to the common cover terminal; and a magnetic element positioned within the case between the capacitive devices and a bottom wall of the case.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a magnetic element positioned within the case between the capacitive devices and a bottom wall of the case” in combination with the other claim limitations. 
Regarding independent claim 33, the prior art fails to teach or suggest, alone or in combination:
An apparatus comprising: a case capable of receiving a plurality of capacitive devices, one or more of the capacitive devices providing at least one capacitor having a first capacitor terminal and a second capacitor terminal, the at least one capacitor having a capacitance value in a range of about 1.5 microfarads to about 5.0 microfarads; a cover assembly comprising: a deformable cover mountable to the case, a common cover terminal having a contact extending from the cover, at least three capacitor cover terminals, each of the at least three capacitor cover terminals having at least one contact extending from the deformable cover, wherein the deformable cover is configured to displace at least one of the at least three capacitor cover terminals upon an operative failure, and at least four insulation structures, wherein one of the four insulation structures is associated with one of the at least three capacitor cover terminals; a first conductor capable of electrically connecting the first capacitor terminal of a capacitor provided by one of the plurality of capacitive devices to one of the at least three capacitor cover terminals and a second conductor capable of electrically connecting the second capacitor terminal of the capacitor provided by one of the plurality of capacitive devices to the common cover terminal; and a magnetic element positioned within the case between the capacitive devices and a bottom wall of the case.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a magnetic element positioned within the case between the capacitive devices and a bottom wall of the case” in combination with the other claim limitations. 

Cited Prior Art
Horiuchi et al (US 6410184) teaches relevant art in Figs. 2, 4-5, 13-25.
Stockman (US 8891224) teaches relevant art in Fig. 1-18.
Stockman et al (US 2015/0022991) teaches relevant art in Fig. 1-18.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848